On Motion for Rehearing.
Upon further consideration of the record herein, we are of the opinion that we were in error in our judgment of June 6th, 1940, whereby it was directed that the judgment of the trial court be reversed and the cause remanded as to both of the appellees. Such judgment is set aside, and judgment is now here rendered reversing the judgment of the court below in so far as it is against Holland Page, and the cause will be remanded for a new trial in so far as it pertains to the controverted issues as between J. E. (Gene) Rogers and the said Holland Page.
The judgment of the trial court that plaintiff take nothing as against B. G. By-ars is affirmed.